Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, drawn to composition.
Group II, claim(s) 9-10, drawn to process.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: wherein the water-soluble macromolecular compound is a water-soluble macromolecular compound containing a constituent unit a represented by formula (1):



    PNG
    media_image1.png
    274
    360
    media_image1.png
    Greyscale

Where 
R1 to R3 are the same as or different from each other and represent a hydrogen atom, a methyl group, or an ethyl group, 
R4 represents an alkylene group having 1 to 4 carbon atoms or -Y1-OPO3-Y2-, 
Y1 and Y2 are the same as or different from each other and represent an 5 alkylene group having 1 to 4 carbon atoms, 
R5 and R6 are the same as or different from each other and represent a hydrocarbon group having 1 to 4 carbon atoms, 
X1 represents O or NR7, 
R7 represents a hydrogen atom or a hydrocarbon group having 1 to 4 carbon atoms, 
X2 represents a hydrocarbon group having 1 to 4 carbon atoms, -R17SO3-, or – R18COO-, and 
17 and R18 are the same as or different from each other and represent an alkylene group having 1 to 4 carbon atoms, and
 when R4 is an alkylene group having 1 to 4 carbon atoms, X2 is -R17SO3- or – R18COO-, and when R4 is -Y1-OPO3--Y2-, X2 is a hydrocarbon group having 1 to 4 carbon atoms.

Species B: wherein the water-soluble macromolecular compound is a water-soluble macromolecular compound containing a constituent unit b represented by formula (2):
Chemical Formula 2 

    PNG
    media_image2.png
    239
    355
    media_image2.png
    Greyscale

Where
where R8 to R10 are the same as or different from each other and represent a hydrogen atom, a methyl group, or an ethyl group,
X3 represents O or NR19,
R19 represents a hydrogen atom or a hydrocarbon group having 1 to 4 carbon atoms,
R11 represents an alkylene group having 1 to 22 carbon atoms, where a hydrogen atom of the alkylene group is optionally substituted by a hydroxy group,
X4 represents N+R12R13R14 or NR15R16,
12 to R14 are the same as or different from each other and represent a hydrocarbon group having 1 to 4 carbon atoms, and
R15 and R16 are the same as or different from each other and represent a hydrogen atom or a hydrocarbon group having 1 to 4 carbon atoms.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  at least claim 1 is generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Group II lack unity of invention because even though the inventions of these groups require the technical feature of a composition comprises: cerium oxide particles, a water-soluble macromolecular compound; and an aqueous medium, wherein  the water-soluble macromolecular compound is a water-soluble macromolecular compound including a betaine structure, excluding carbobetaine homopolymers and sulfobetaine homopolymers, this Yao (US 2018/0265372 A1).  Yao teaches a composition comprises cerium oxide particles, a water-soluble macromolecular compound; and an aqueous medium, wherein  the water-soluble macromolecular compound is a water-soluble macromolecular compound including a betaine structure, excluding carbobetaine homopolymers and sulfobetaine homopolymers such as phosphobetaine (paragraph 0040, 0082, 0107, 0153, 0288-0292).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713